— Order, Supreme Court, New York County (H. Cahn, J.), entered March 26, 1983, granting plaintiff’s motion for summary judgment on its first cause of action for an accounting, referring the accounting to a referee, and denying defendant’s cross motion for summary judgment, is unanimously modified, on the law, to the extent of reversing so much of the order as grants plaintiff’s motion for summary judgment for an accounting and directs a reference of accounting, and plaintiff’s motion for summary judgment is denied, and the order is otherwise affirmed, without costs, f It cannot be said as a matter of law that plaintiff has shown such a fiduciary or trust relationship to the subject matter of the controversy as to form a basis for the equitable remedy of accounting. Concur — Sandler, J. P., Sullivan, Carro, Silverman and Milonas, JJ.